Mr. Justice Sheldon delivered the opinion of the Court: There is manifest error in this decree. The evidence entirely fails to show tw'enty years’ possession of the land in the complainant and his grantors, or any such possession and payment of taxes, or any such payment of taxes, as W'ould vest in him the ownership of the land. All of title which the proof shows to be in him to any of the land, is under his purchase from. David P. Greeson; and by that purchase there was acquired only the interest in the land of Mary Stewart, as a sister and one of the heirs of John Bresler, which interest embraces no part of the land in controversy. The land in dispute is the interests of Michael Bresler and Peter Bresler, being the two parcels of land of seventeen and one-seventh acres each, which were set off to them in the partition suit, as two of the brothers and heirs of John Bresler. David P. Greeson made a lease of this land, with other land, to Lowry Gable, on November 28, 1881, for five years, from March 1, 1882, and Gable went into possession under the lease. On December 3, 1881, Greeson conveyed the land to Wetherholt, the appellee. In July, 1882, Gable being in possession as such tenant, obtained from the Breslers his deed from them of their interests, being the land in controversy, and in 1883 Lowry Gable sold and conveyed the land to Seeretus Gable, the appellant. . The position taken by Wetherholt, the appellee, is, that Lowry Gable, while such tenant, could not purchase and hold .for himself an outstanding title to the land; that his relation of tenant was a fiduciary one toward his landlord, and such purchase made by him inured to the benefit .of the landlord or his grantee. And such must have been the theory of the decree, as it ordered a conveyance of the land by Secretus Gable to Wetherholt, on being repaid the purchase price which was paid for the land. In support of this position, reliance is had upon the doctrine that a tenant can not deny his landlord’s title, nor set up against him title in himself or another. This principle is not broad enough in extent to cover appellee’s contention in this case. It applies while the relation of tenant exists, and as respects any obligation under the lease. The tenant must pay rent under his lease, and must surrender up to the landlord the possession he receives from him. As against these or other obligations under the lease, the tenant may not deny his landlord’s title, and set up title in himself or another. But the principle relied on, or any other rule that we know of, does not prevent the tenant from purchasing any outstanding title, and, after the expiration of the tenancy and the yielding up of the possession, from asserting such title against the former landlord. The estoppel to deny the title of the landlord then no longer remains. Jackson v. Harper, 3 Wend. 246; Hodges v. Shields, 18 B. Mon. 828; Williams v. Garrison, 29 Ga. 503; Brown v. Keller, 32 Ill. 151. There are fiduciary relations where one may not purchase and hold for himself, an adverse interest, but the purchase will inure to the benefit of the person toward whom he holds the confidential relation. But landlord and tenant, at least in such a case as here presented, we do not understand to fall in this class of relations. There was error in decreeing the title to the land to be in John Wetherholt, and in decreeing that Secretos Gable should convey the land to Wetherholt; also, in enjoining the prosecution of the ejectment suit. Whatever of interest in the land the record shows to be in Wetherholt, is legal, and not, equitable, and might as well have been set up in the ejectment suit as in this suit in chancery, and therefore the prosecution of the ejectment suit should not have been interfered with. The decree, so far as it respects Secretos Gable, is reversed, and the cause remanded for further proceedings in conformity with this opinion. Decree reversed.